 



Exhibit 10.1
Summary of Non-Employee Director Compensation Program

1.   An annual retainer in the amount of $40,000 for each non-employee director.
  2.   A meeting fee of $1,000 for each Board or Committee meeting attended in
person or telephonically, except that each member of the Audit Committee shall
receive $1,500 rather than $1,000 for each Audit Committee meeting attended in
person or telephonically.   3.   An annual fee of $2,500 for each member of the
Audit Committee, provided that the chair of the Audit Committee shall receive
$15,000 rather than $2,500 for such Committee service.   4.   An annual fee of
$2,500 for the chair of each Committee (other than the Audit Committee).   5.  
An annual restricted stock award of 1,500 shares to be made following the
certification of the director election results from each annual meeting of the
Company’s stockholders to each non-employee director who then holds office,
subject to stockholder approval of an amendment to the Company’s 2003 Incentive
Stock Plan (the “2003 Plan”) to provide for restricted stock awards for
directors. Each restricted stock award will be made pursuant to a restricted
stock agreement adopted pursuant to the 2003 Plan (or an alternative plan upon
the expiration of the 2003 Plan) providing that each award will vest one-third
on the date of grant and one-third on each of the first and second anniversaries
of the date of the grant. Vesting will be accelerated upon the director’s
retirement or the failure of the director to be re-nominated for election to the
Board upon expiration of the director’s current term in office. Each director
will be entitled to receive any cash dividends paid with respect to shares
subject to a restricted stock award, regardless of whether the award is fully
vested.   6.   A restricted stock award of 1,500 shares for each new
non-employee director when the director joins the Board, subject to stockholder
approval of an amendment to the 2003 Plan to provide for restricted stock awards
for directors. The terms of this restricted stock award will match those of the
annual restricted stock award described above.   7.   Reimbursement of expenses
incurred by each director in attending meetings.

 